Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kateryna Komashko, a native and citizen of Ukraine, petitions for review of an order of the Board of Immigration Appeals dismissing her appeal of the immigration judge’s decision finding Komashko ineligible for adjustment of status as an alien who knowingly submitted a frivolous application for asylum. We have reviewed the administrative record and Komashko’s contentions on appeal, and find them to be without merit. Accordingly, we deny the petition for review for the reasons stated by the Board. See In re Komashko (BIA Mar. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.